          Case 1:17-cr-00491-VM Document 25
                                         24 Filed 12/17/20
                                                  12/16/20 Page 1 of 1




                                                                                     lkrantz@krantzberman.com

                                                                                        12/17/2020

                                                                   December 16, 2020

BY ECF
The Honorable Victor Marrero, U.S.D.J.
United States Courthouse
500 Pearl Street – Suite 1040
New York, New York 10007

       Re: United States v. James Moodhe, 17-CR-491 (VM)
Dear Judge Marrero,
       As the Court is aware, we represent James Moodhe in connection with the above
referenced case. Mr. Moodhe has paid the $500 special assessment directed by Your Honor, and
is now on supervised release. We write to respectfully request that Your Honor direct the
Southern District Pretrial Services (“SDPS”) to return Mr. Moodhe’s passport to him. Neither the
Government nor SDPS objects to our application.
        Given that Mr. Moodhe has been sentenced and is now authorized to travel (with prior
permission from the Court or his Probation Officer) we respectfully submit that this is an
appropriate time to return Mr. Moodhe’s passport. This application is also consistent with SDPS’
published procedures for return of passports which anticipate that within 90 days of sentencing,
defendant “[may] obtain an order from the judicial officer to have the passport returned…” See
http://www.nyspt.uscourts.gov/forms/passport_procedures.pdf.
       We thank the Court for its consideration of this request.


The request is granted. Pretrial Services                          Respectfully Submitted,
is hereby directed to return defendant
Moodhe's passport to him.



12/17/2020                                                         Larry H. Krantz



cc: Andrea Griswold, Assistant United States Attorney (via E-Mail and ECF)
